** COMMISSIONERS OF THE LAND OFFICE — SCHOOL LAND ** WOULD LEGISLATION, IF ENACTED, DESIGNED TO AUTHORIZES THE GRANTING OF LOANS FROM THE PERMANENT SCHOOL FUND AND ANY OTHER FUNDS, EDUCATIONAL OR OTHERWISE, ADMINISTERED BY THE COMMISSIONERS OF THE LAND OFFICE FOR THE OKLAHOMA, TO "FARMERS, CATTLEMEN, AND COMMUNITIES" FACING WATER SUPPLY EMERGENCY TO FINANCE DEEP WELLS, WATER LINES AND OTHER ESSENTIAL FACILITIES FOR WATER SUPPLY, BE A CONSTITUTIONAL EXERCISE OF LEGISLATIVE POWER AND AUTHORITY, IN VIEW OF THE LANGUAGE OF CONTAINED IN SECTIONS, 7, 8, 9, 10, 11 AND 12 OF THE ENABLING ACT(ACT OF CONGRESS JUNE 16, 1906; 34 U.S. STATUTES AT LARGE) AND IN ARTICLE XI, SECTION 1, ARTICLE XI, SECTION 2, ARTICLE XI, SECTION 4, ARTICLE XI, SECTION 5, ARTICLE IX, SECTION 6? — THIS LEGISLATION WOULD BE UNCONSTITUTIONAL.  (PUBLIC FUNDS FOR PRIVATE USE, WATER WELLS, DRILLING) CITE: ARTICLE X, SECTION 14 ?, ARTICLE XI, SECTION 6 (FRED HANSEN)